ON MOTION FOR RE-HEARING.
Philips, P. J.
It is insisted that the court, in its ■opinion herein, misconstrued the act of 1881, which is the same as section- 806, Revised Statutes, except that the act •of 1881 devolves upon the railroad company the burden, *605in case of an injury where it fails to ring the bell, etc., of showing that the injury did not result from such failure.
It is contended that the exception referred to applied to the ringing of the bell as well as sounding the whistle. The statute (section 806, Revised Statutes) reads as follows: “A bell shall be placed on each locomotive engine, and be rung at a distance of at least eighty rod® from the place where the railroad shall cross any traveled public road or street, and be kept ringing until it shall have crossed such road or street; or a steam whistle shall be attached to such engine, and be sounded at least eighty rods from the place where the railroad shall cross any such road or street, except in cities, and be sounded at intervals until it shall have crossed such road or street.”
It will be observed that after the clause respecting the ringing of the bell there is a semi-colon. There is no exception preceding it. The exception is in the clause requiring the whistle to be sounded, and follows immediately the requirement to sound the whistle. It would be a most remarkable position in which to place the exception if designed by the framer of the section to apply to' the ringing of the bell.
It is suggested by the learned counsel that the object of the exception was to relieve the railroad from the obligation in cities to ring the bell or sound the' whistle eighty rods from each street crossing, owing to the fact that the streets occur at much shorter intervals between the spaces. We fail to see the force of the suggestion. If, in the judgment of the legislature, a distance of eighty rods, without regard to the nearness, to each other, of different roads crossing, was essential to afford persons crossing at the roads in the country sufficient time to avoid a collision after hearing the signal, why should a less distance be required inside of the corporate limits of a city? What imposition on the road could be inferred in enforcing this requirement in a city when the company is supposed to know when it approaches the first street crossing ? It can there, as well as in the country, begin *606ringing the bell eighty rods from the first street crossing, •and keep it np until it has effected all the street crossings.
As to the suggestion that such a construction would require the bell to be rung while the engine was stationary at a depot station, provided a street crossing was within the distance of eighty rods, it is sufficient to say, that such statutes must receive a sensible, practical construction; and that where the company had complied with the statute by ringing its bell up to the time it stopped at the station, and then resumed the ringing, as it .should do, the instant it moves on, this would be a practical compliance with the statute.
But to my mind there is a most obvious reason why the legislature should not require, and why it should not even permit, the railroads to sound a steam whistle inside ■of the corporate limits in the vicinity of street crossings. As the steam whistle is more shrill and alarming than the bell ringing, it would be a source of annoyance to people living near the road, as in cities, and likely to unduly alarm and frighten horses in the streets, thereby doing more harm than good to the public. The sound of the bell would attract the necessary attention, and not be attended with near so much annoyance or unnecessary .alarm. As every one knows, who has observed the effect of steam whistles on locomotive engines, in and about the streets and crossings in cities, it is a source of great ■disturbance and fright to horses and people. It is a nuisance. We have no doubt this was in the mind of the legislature in framing the law.
The motion is denied.
All concur.